Citation Nr: 1441412	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-38 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 2002 to April 2006.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.  

The instant issue was remanded by the Board for development of the record in June 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2012 remand, the Board observed that on the facts of the case, a claim for a TDIU was a component of the Veteran's claim of entitlement to a higher rating for posttraumatic stress disorder (PTSD).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue was remanded for development and adjudication.

Specifically, the Board directed that the Veteran be furnished the proper application form for a TDIU and asked to complete and return it, and to advise the Veteran of what information and evidence was necessary to support a claim for a TDIU.  The RO was directed that, if the Veteran responded, it should assist him in obtaining any additional evidence following the procedures set forth in 38 C.F.R. § 3.159.  Finally, the Board directed that the Veteran be scheduled for a VA examination for an opinion regarding whether he was unemployable due to service-connected disability.

In July 2012, the RO sent a letter to the Veteran advising him of the evidence necessary to support the grant of a TDIU and asking him to complete VA Form 21-8940 and file a formal claim for a TDIU.  The Veteran did not respond.  The RO then issued a supplemental statement of the case denying a TDIU.  No examination was scheduled.

A remand by the Board imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges the Veteran's failure to respond to the RO's July 2012 letter; however, the scheduling of an examination was not made contingent on the Veteran's response.  Thus, this remand directive must be carried out.

The Board further notes that various letters to the Veteran reflect differing addresses.  The RO should make efforts to confirm the Veteran's current address prior to further attempts to contact him.

In light of the above discussion, additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's current mailing address.  All such attempts should be fully documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to address whether he is unemployable due to his service-connected disabilities.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.  In providing such an opinion, the examiner should discuss the Veteran's functional limitations due to his service-connected disabilities(PTSD and degenerative disc disease of the thoracic spine), jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in an examination report.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



